DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
 
Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 20 October 2021, with respect to the rejections in view of Sasaki and Lundgard and dependent rejections further in view of Yamamoto and Sasaki ‘904 have been fully considered and are persuasive. Applicant has amended the claim so that the additional polymer is only polymethacrylic acid while the previous prior art rejection uses polymethacrylic acid and additionally includes a carboxylic acid amide monomer unit and a crosslinkable monomer unit. Accordingly, the rejections in view of Sasaki and Lundgard have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	As to Claim 1: The claim sets forth the limitation that the composition comprises “polymer particles containing a block polymer including a block region” and further sets forth that “the block polymer has a diblock content of not less than 0 mass% and not more than 60 mass%”. It is unclear how a block copolymer can have less than 0 mass% of diblock content. Further it is unclear how the diblock content can be equal to 0 mass%. Further, with these ranges it becomes unclear what is intended by claim language drawn to “diblock content” as a block copolymer must in some form contain a diblock component wherein there are at least two different repeat units as if there is not diblock section then the copolymer would be considered to be a random copolymer and not a block copolymer.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767